Citation Nr: 9909506	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-03 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant submitted a timely appeal of a denial 
of a request for a wavier of overpayment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1964 until his death 
in November 1973.  The appellant is the widow of the veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs.  


FINDINGS OF FACT

1.  The appellant was notified of the decision which denied 
her a waiver of overpayment of Dependency and Indemnity (DIC) 
benefits in a letter dated April 8, 1992.  

2.  Following receipt of a Notice of Disagreement in June 
1992, a Statement of the Case was issued on January 21, 1993.  

3.  A request for an extension of 60 days in which to submit 
a Substantive Appeal was received on March 15, 1993.  

4.  A copy of a Substantive Appeal dated August 6, 1993 was 
submitted in November 1996.  


CONCLUSION OF LAW

The appellant did not submit a timely Substantive Appeal of 
the denial of a waiver of overpayment.  38 C.F.R. §§ 20.200, 
20.302(b), 20.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she submitted her Substantive 
Appeal of the denial of her request for a waiver of 
overpayment of DIC benefits in a timely manner.  She notes 
that she had numerous conversations with both the RO and the 
VA Debt Management Center, and that she was under the 
impression that she had taken all the actions required to 
file a timely appeal.  The appellant points out that she 
submitted a request for a 60 day extension in which to submit 
her appeal.  Finally, she states that she had delivered her 
Substantive Appeal to the RO in August 1993, but that it was 
apparently misplaced.  

A review of the record shows that the appellant was denied a 
complete waiver of an overpayment of DIC benefits in a March 
1992 decision.  She was notified of this decision in an April 
8, 1992 letter.  

The appellant submitted a Notice of Disagreement with the 
March 1992 decision, which was received in June 1992.  A 
Statement of the Case was issued on January 21, 1993.  This 
was accompanied by a cover letter which informed the 
appellant of the need to submit a Substantive Appeal within 
60 days in order to complete her appeal.  

On March 15, 1993, a statement was received from the 
appellant in which she requested to be rescheduled for a time 
in which she could review the claims folder.  She also 
requested a 60 day extension of the time allowed to submit 
her Substantive Appeal so that she could first review the 
claims folder.  Subsequently, a letter from the RO to the 
appellant informed her that she had an appointment at the RO 
on June 17, 1993.  

A Report of Contact dated November 1995 is contained in the 
claims folder.  This reveals that the appellant stated she 
had filed her Substantive Appeal at the RO, and she wanted to 
know the status of her appeal.  A May 1996 Report of Contact 
indicates that the appeal was not active due to lack of 
response from the appellant.  It said she had not submitted a 
Substantive Appeal.  A notation indicates that the appellant 
was to be notified of the status of her appeal.  

A copy of a VA Form 1-9, Appeal to Board of Veterans Appeals, 
was received on November 13, 1996.  This form was signed by 
the appellant, and dated August 6, 1993.  

The appellant was afforded a hearing before the undersigned 
member of the Board in Washington, D. C. in February 1999.  
It was noted that the appellant had requested a 60 day 
extension of the time in which to file a Substantive Appeal 
on March 15, 1993.  In addition, she testified that she had 
spoken to a staff person at the VA Debt Management Center in 
May 1993 in order to inform them that the debt was in 
dispute, and to request that action on her debt be suspended 
until this was resolved.  She was told that further action 
would be suspended until November 1993.  The appellant 
further testified that she had hand delivered her Substantive 
Appeal in August 1993 to an employee at the RO.  She stated 
that she did not have any additional discussions with the RO 
about an extension between the March 1993 request and the 
time she submitted her Substantive Appeal in August 1993, but 
it was her understanding that the appeal submitted in August 
1993 was still timely.  She did not learn that her appeal was 
not considered timely until 1996.  The appellant and her 
representative alleged that the appellant was not provided 
with the assistance necessary to explain the appellate 
process to her.  See Transcript.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal shall be filed within 60 days from the date of mailing 
of the Statement of the Case, or within the remainder of the 
one year period from the date of the mailing of the 
notification of the initial review and determination, 
whichever period ends later.  An extension of the 60 day 
period for filing a Substantive Appeal or the 30 day period 
for responding to a Supplemental Statement of the Case may be 
granted for good cause shown.  A request for such an 
extension should be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. §§ 20.200, 20.302, 20.303 (1998).

After a careful and sympathetic review of the appellant's 
claim, the Board is unable to find that she submitted a 
timely appeal of the denial of her request for a waiver of 
overpayment.  The undersigned Board member finds the 
appellant to be a very credible witness, and does not dispute 
her contention that she hand delivered her Substantive Appeal 
to the RO in August 1993.  Unfortunately, even when all the 
facts are considered as stated by her, they still do not show 
that she submitted a timely appeal.  The appellant was 
notified of the need to submit a timely appeal in the January 
1993 letter which accompanied the Statement of the Case.  The 
original period for the submission of a timely appeal ended 
on April 8, 1993, because this was one year after the 
appellant was notified of the decision she desired to appeal, 
and this date falls later than the end of the 60 day period 
following the issuance of the January 1993 Statement of the 
Case.  38 C.F.R. § 20.302.  The request for a 60 day 
extension was received before this period expired, and the 
evidence does not contain any written response from the RO 
concerning the extension.  However, even if it were to be 
assumed that the request were granted, the 60 day extension 
would have ended on June 8, 1993.  There is no record of a 
written request for an additional extension beyond June 8, 
1993, and the appellant has testified that she did not have 
any further discussions with the RO concerning extensions 
following her initial March 1993 request.  Therefore, when 
the appellant hand delivered her Substantive Appeal on August 
8, 1993, the period for submission of the appeal had already 
ended two months previously.  38 C.F.R. §§ 20.302, 20.303.


ORDER

The appellant's appeal was not timely; her claim is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

